DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Amendments were filed 5/11/22.  Claims 1-8 are pending, wherein claims 5-8 remain withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaba et al (US 2005/0284602, cited in IDS filed 6/15/21) in view of Ishida et al (JP 2004-162632 A, previously cited).
Regarding claim 1, Kaba et al teaches a plunger tip (10) that slides along an inner surface of a plunger sleeve (60) and that injects a molten metal into a mold (paragraph [0001], for use in casting molten metals by die casting machines), the plunger tip comprising:
a tip main body (20);
a ring-shaped hard resin member (figs 1-3, slide sleeve 40, paragraph [0039], rigid resin material) that is attached to an outer peripheral surface of the tip main body (fig 1-3) and that is in contact with the inner surface of the plunger sleeve at least during a hot period in which the plunger tip slides along the inner surface of the plunger sleeve (figs 1-3, paragraph [paragraph [0035], thermally expands to produce a sealing effect on the inner surface of the plunger sleeve).
Kaba et al is quiet to a ring-shaped elastic member positioned between the tip main body and the ring-shaped hard resin member, wherein a radial thickness of the ring-shaped elastic member during the hot period is thinner than a radial thickness of the ring-shaped elastic member during a cold period in which the molten metal is not supplied in the plunger sleeve.
Ishida et al teaches a combined piston ring having both sealing performance and low friction (lines 14-20).  Figure 3 discloses a piston (1), a cylinder (2), and a combination piston ring (4) mounted in a ring groove (3) formed on the outer periphery of the piston (lines 164-191).  The combination piston ring (4) is a three-piece type piston ring including an outer ring (5), an intermediate ring (7), and an inner ring (6A) (lines 164-191).  As the temperature rises, the tension of the inner ring (6A) increases, but the elastic modulus of the intermediate ring (7) decreases, such that the intermediate ring (7) is deformed by the pressing force (lines 191-204, figs 5-7).
	It would have been obvious to one of ordinary skill in the art to modify Kaba et al’s invention so as to include an intermediate ring and inner ring (together constituting the claimed ring-shaped elastic member) between the rigid sleeve and tip main body, as Ishida et al teaches that the combination prevents seizure or excessive friction when the temperature rises and that sealing can occur at high temperatures (lines 22-37).  The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.  MPEP 2143(I)(C).
	Note that the combination suggests that a radial thickness of the ring-shaped hard member during the hot period is thicker than a radial thickness of the ring-shaped hard resin member during the cold period in which the molten metal is not supplied in the plunger sleeve, as Kaba teaches that the rigid resin material has a relatively high coefficient of thermal expansion so that the rigid resin material contacts the plunger sleeve, not the tip main body contacting the plunger sleeve (paragraph [0040]).
	Regarding the radial thickness of the ring-shaped hard resin member during the hot period expands inward toward the ring-shaped elastic member, note that the direction of the expansion will be inwards after the ring-shaped hard resin member is sealed to the sleeve, as the continued expansion will be accommodated by the intermediate ring of Ishida which deforms so as to prevent seizure or excessive friction when the temperature rises.

Regarding claim 3, the combination teaches the ring-shaped elastic member is an elastic spring (note Ishida teaches an additional inner ring expander which may be a leaf spring, or formed of spring steel, lines 125-157, note that in said combination, the inner ring, inner intermediate ring, and outer intermediate ring, together constitute the claimed ring-shaped elastic member).

Regarding claim 4, the combination teaches the ring-shaped hard resin member is in contact with the inner surface of the plunger sleeve both during the hot period and during the cold period (note combination, where Kaba et al teaches being in contact during hot period (paragraph [0035]) and that in the combination, Ishida suggests the outer ring is in contact during both hot and cold periods, as the combined ring is deformed but still maintains contact when at high temperatures, also note that an expander ring is used).

Claims 1-2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaba et al in view of Burke (US 3,771,801).
Regarding claim 1, Kaba et al teaches a plunger tip (10) that slides along an inner surface of a plunger sleeve (60) and that injects a molten metal into a mold (paragraph [0001], for use in casting molten metals by die casting machines), the plunger tip comprising:
a tip main body (20);
a ring-shaped hard resin member (figs 1-3, slide sleeve 40, paragraph [0039], rigid resin material) that is attached to an outer peripheral surface of the tip main body (fig 1-3) and that is in contact with the inner surface of the plunger sleeve at least during a hot period in which the plunger tip slides along the inner surface of the plunger sleeve (figs 1-3, paragraph [paragraph [0035], thermally expands to produce a sealing effect on the inner surface of the plunger sleeve).
Kaba et al is quiet to a ring-shaped elastic member positioned between the tip main body and the ring-shaped hard resin member, wherein a radial thickness of the ring-shaped elastic member during the hot period is thinner than a radial thickness of the ring-shaped elastic member during a cold period in which the molten metal is not supplied in the plunger sleeve.
Burke teaches a sealing assembly, where a sealing ring may be mounted to a moving rod or piston and adapted to effect a seal with a bore (col 2 lines 1-8).  Burke teaches (fig 4) a sealing ring (10) having a sealing edge (12), where under pressurized conditions, a void (24) provides a gap into which ring (10) may deform (fig 4, col 2 lines 30-45).  In figure 5, the void (24’) is larger, and provided with a core (38) of an elastomeric material different from the material of the sealing ring and being more flexible and easier to deform (col 2 line 50 - col 3 line 6).  The core (38) can be formed from a silicone rubber or other materials that are soft and easily deformable (col 2 63- col 3 line 6), and maintain an optimum resilience to maintain constant contact between the ring and groove under all service conditions (col 3 lines 5-18).
It would have been obvious to one of ordinary skill in the art to modify Kaba et al’s invention so as to include a void and core formed from a soft and deformable material filled within the void to the slide sleeve of Kaba et al, as Burke teaches the structural interrelationship can provide a wedging action under dynamic conditions can be attained so that a suitable seal under high pressure and extrusion gap conditions may be attained with long life for the entire sealing device (col 3 lines 15-30).
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.  MPEP 2143(I)(C).
Regarding the limitation of a radial thickness of the ring-shaped elastic member during the hot period is thinner than a radial thickness of the ring-shaped elastic member during a cold period in which the molten metal is not supplied in the plunger sleeve, note that the combination teaches an identical structure as that claimed by applicant, as the combination includes an elastomeric material (core) between the tip main body and the rigid resin sleeve.  The combination further teaches of the same material for the elastic member as claimed by applicant, such as a silicone rubber (Burke), which is intended to be soft and deformable (col 2 line 63 - col 3 line 6).  As the prior art is substantially identical to that claimed, the claimed function of the elastic member being thinner during a hot period is presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  MPEP 2112.01(I).
	Note that the combination suggests that a radial thickness of the ring-shaped hard member during the hot period is thicker than a radial thickness of the ring-shaped hard resin member during the cold period in which the molten metal is not supplied in the plunger sleeve, as Kaba teaches that the rigid resin material has a relatively high coefficient of thermal expansion so that the rigid resin material contacts the plunger sleeve, not the tip main body contacting the plunger sleeve (paragraph [0040]).
	Regarding the radial thickness of the ring-shaped hard resin member during the hot period expands inward toward the ring-shaped elastic member, note that the direction of the expansion will be inwards after the ring-shaped hard resin member is sealed to the sleeve, as the continued expansion will be accommodated by the void and core of Burke which is soft and deformable.

Regarding claim 2, the combination teaches the ring-shaped elastic member is formed of a silicone resin (Burke, col 2 line 63 - col 3 line 6, silicone rubber).

Regarding claim 4, the combination teaches the ring-shaped hard resin member is in contact with the inner surface of the plunger sleeve both during the hot period and during the cold period (note combination, where Kaba et al teaches being in contact during hot period (paragraph [0035]) and that in the combination with Burke, the sealing ring having the core maintains constant contact under all service conditions (col 3 lines 5-20)).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaba et al as modified by Ishida et al as applied to claim 1 above, and further in view of Burke.
Regarding claim 2, the combination of Kaba et al as modified by Ishida et al and Burke is quiet to the ring-shaped elastic member being formed of a silicone resin.
Burke teaches a sealing assembly, where a sealing ring may be mounted to a moving rod or piston and adapted to effect a seal with a bore (col 2 lines 1-8).  Burke teaches (fig 4) a sealing ring (10) having a sealing edge (12), where under pressurized conditions, a void (24) provides a gap into which ring (10) may deform (fig 4, col 2 lines 30-45).  In figure 5, the void (24’) is larger, and provided with a core (38) of an elastomeric material different from the material of the sealing ring and being more flexible and easier to deform (col 2 line 50 - col 3 line 6).  The core (38) can be formed from a silicone rubber or other materials that are soft and easily deformable (col 2 63- col 3 line 6), and maintain an optimum resilience to maintain constant contact between the ring and groove under all service conditions (col 3 lines 5-18).
It would have been obvious to one of ordinary skill in the art to modify the combination such that the intermediate ring of the combination is formed from silicone rubber, as a functionally equivalent alternative to the materials of Ishida et al, as the silicone rubbers described by Burke are soft and deformable and can provide optimum resilience to maintain constant contact between the ring and groove under all service conditions (col 2 line 63 - col 3 line 18). 

Response to Arguments
Applicant's arguments filed 5/11/22 have been fully considered but they are not persuasive.
Applicant notes that in the present application, the hard resin member mostly expands inward toward the ring-shaped elastic member, thereby applying a pressing force on the ring-shaped elastic member, which accordingly absorbs the thermal expansion of the hard resin member, thereby allowing an appropriate level of contact between the inner surface of the plunger sleeve and the ring-shaped resin member.
Applicant argues that Kaba does not disclose a ring-shaped elastic member, thus failing to disclose the ring-shaped hard resin member being thermally expanded inward toward the ring-shaped elastic member.  Applicant argues that Ishida’s outer ring is a metal ring, and thus cannot be thermally expanded by heat of the molten metal during the hot period.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
	Note that in the combination, a deformable intermediate ring is provided to the rigid resin sleeve of Kaba et al.  Thus, in the combination, as Kaba et al’s rigid resin sleeve is expandable, the sleeve will expand in both directions, towards the plunger sleeve as well as inwards, since the resin sleeve is no longer bound by the hard surface of tip main body, but by a deformable intermediate ring.  Similarly, Burke discloses a soft deformable silicone rubber core within a void of a sealing ring, and thus would similarly accommodate for the expansion of the rigid resin sleeve of Kaba et al.  Note that Rehfeld is no longer cited in the rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKY YUEN whose telephone number is (571)270-5749. The examiner can normally be reached 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY YUEN/
Examiner
Art Unit 1735



/KEVIN E YOON/Primary Examiner, Art Unit 1735